[Cite as State ex rel. Wood v. Olsztyn, 2012-Ohio-3160.]




                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98061



               STATE OF OHIO EX REL. JOHN WOOD
                                                            RELATOR

                                                      vs.

      MAGISTRATE CHRISTOPHER OLSZTYN, ET AL.
                                                            RESPONDENTS




                                           JUDGMENT:
                                           WRIT DENIED


                                            Writ of Prohibition
                                            Motion No. 454072
                                            Order No. 456436


RELEASE DATE:                July 9, 2012
FOR RELATOR

John Wood, pro se
281 Corning Drive
Bratenahl, Ohio 44108


ATTORNEYS FOR RESPONDENTS

William D. Mason
Cuyahoga County Prosecutor
BY: Charles E. Hannan, Jr.
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, J.:

       {¶1} Relator, John Wood, is the plaintiff in Wood v. Fillinger, Cuyahoga C.P.

No. CV-713348, a foreclosure action. Respondents are the magistrate and judge presiding

over No. CV-713348.

       {¶2} Wood avers that the magistrate ordered Wood to file a brief resolving

Wood’s potential conflict of interest with Fillinger in another case. Wood submitted the

brief and supporting materials under seal and asserted that the materials were protected by

attorney-client privilege.   After an in camera inspection, respondent judge determined

that Fillinger had waived the privilege and ordered that Wood serve the supporting

materials on the defendants in No. CV-713348. Wood appealed. This court dismissed

Wood’s appeal for lack of a final appealable order.      Wood v. Fillinger, 8th Dist. No.

97032 (Sept. 16, 2011), Entry No. 447727, appeal not accepted 02/22/12 Case

Announcements, 2012-Ohio-648.

       {¶3} Wood argues that respondents exceeded their jurisdiction by investigating

his conduct in another case.     He also contends that “all judges and magistrates are

forbidden by statute to disclose privileged information.”         Brief in Opposition to

Respondents’ Motion for Summary Judgment, unnumbered page 1. Wood does not,

however, cite a statute as authority for this proposition. He also does not provide this

court with any authority for the proposition that respondents’ inquiry into his potential

conflict of interest and resulting order to serve the supporting materials on the defendants
in No. CV-713348 exceeded the jurisdiction of the court of common pleas.

      {¶4} The criteria for the issuance of a writ of prohibition are well established.

      In order to be entitled to a writ of prohibition, [relator] had to establish that

      (1) the [respondent] is about to exercise judicial or quasi-judicial power, (2)

      the exercise of such power is unauthorized by law, and (3) denial of the writ

      will cause injury to [relator] for which no other adequate remedy in the

      ordinary course of law exists. State ex rel. White v. Junkin (1997), 80

      Ohio St.3d 335, 336, 686 N.E.2d 267, 268.

 State ex rel. Wright v. Ohio Bur. of Motor Vehicles, 87 Ohio St.3d 184, 185,

1999-Ohio-1041, 718 N.E.2d 908. If, however, the respondent court is patently and

unambiguously without jurisdiction, the relator need not demonstrate the lack of an

adequate remedy in the ordinary course of the law. State ex rel. Sapp v. Franklin Cty.

Court of Appeals, 118 Ohio St.3d 368, 2008-Ohio-2637, 889 N.E.2d 500, at ¶ 15.

      {¶5} Wood questions the propriety of the proceedings in No. CV-713348, a

foreclosure action.   Initially, we note that the court of common pleas clearly has

subject-matter jurisdiction over foreclosure actions.     See, e.g., Weigand v. Deutsche

Bank Natl. Trust, 8th Dist. No. 97424, 2012-Ohio-933 (denying relief in prohibition to

prevent the court of common pleas from proceeding in a foreclosure action).

      {¶6} In State ex rel. Abner v. Elliott, 85 Ohio St.3d 11, 1999-Ohio-199, 706

N.E.2d 765, the Supreme Court stated that prohibition does not lie to prevent a trial court

from determining questions of privilege.
               First, as we have consistently held, “trial courts have the requisite
       jurisdiction to decide issues of privilege; thus extraordinary relief in
       prohibition will not lie to correct any errors in decisions of these issues.”
       [State ex rel. Herdman v. Watson, 83 Ohio St.3d 537, 538, 700 N.E.2d
       1270, 1271 (1998)]; State ex rel. Children’s Med. Ctr. v. Brown (1991), 59
       Ohio St.3d 194, 196, 571 N.E.2d 724, 726; Rath v. Williamson (1992), 62
       Ohio St.3d 419, 583 N.E.2d 1308. Trial courts also have extensive
       jurisdiction over discovery, including inherent authority to direct an in
       camera inspection of alleged privileged materials and to impose sanctions
       for failure to comply with discovery orders, so a writ of prohibition will not
       generally issue to challenge these orders. See State ex rel. Grandview
       Hosp. & Med. Ctr. v. Gorman (1990), 51 Ohio St.3d 94, 95-96, 554 N.E.2d
       1297, 1299-1300; see, also, Nakoff v. Fairview Gen. Hosp. (1996), 75 Ohio
       St.3d 254, 662 N.E.2d 1, syllabus (“A trial court has broad discretion when
       imposing discovery sanctions.”).

Id. at 16, quoted with approval in State ex rel. TRW Automotive U.S. LLC v.

Corrigan, 8th Dist. No. 89706, 2007-Ohio-1832, ¶ 6.

       {¶7} Wood claims that the respondents are inappropriately requiring him to serve

privileged materials on the other parties in a foreclosure proceeding.   As Weigand makes

clear, respondents have jurisdiction to hear the foreclosure case.       Likewise, as Abner

makes clear, relief in prohibition is not appropriate to challenge the propriety of a trial

court’s ruling regarding materials that a party claims are privileged.

       {¶8} As a consequence, we must conclude that respondents are not patently and

unambiguously without jurisdiction to proceed in the foreclosure case, including their

consideration of the potential conflict of interest issue. We must also deny relief in

prohibition. Prohibition does not lie to prevent respondents from ordering relator to

serve the purportedly privileged materials on defendants in the underlying case.

       {¶9} We also note that the affidavit accompanying Wood’s complaint merely
states that he has reviewed the averments in the complaint and application for alternative

writ “and can attest these facts are true to the best of my knowledge.”   Wood Affidavit, ¶

3.   Loc.App.R. 45(B)(1)(a) provides, in part: “All complaints must contain the specific

statements of fact upon which the claim of illegality is based and must be supported by an

affidavit from the plaintiff or relator specifying the details of the claim.”       Wood’s

conclusory statement does not comply with the requirement of Loc.App.R. 45(B)(1)(a)

that the affidavit specify the details of the claim. See, e.g., State ex rel. Torres v.

Corrigan, 8th Dist. No. 97554, 2012-Ohio-1203. This defect also provides a ground for

denying relief.

       {¶10} Accordingly, respondents’ motion for summary judgment is granted.

Relator to pay costs.   The court directs the clerk of court to serve all parties with notice

of this judgment and its date of entry upon the journal as required by Civ.R. 58(B).

       {¶11} Writ denied.


___________________________________
MARY J. BOYLE, JUDGE

PATRICIA ANN BLACKMON, A.J., and
MELODY J. STEWART, J., CONCUR